DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21, 22, ,26-30, 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No.10863032. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application under examination are broader than the claims of the patent as shown in the claim mapping table below:
Application under examination
U.S. Patent number 10863032
21. (new) A method comprising: displaying, with a display of a wearable electronic device (WED) worn on a head of a user, virtual images; processing sounds that externally localize as electronic binaural sound to the user at the virtual images; detecting, with the WED, a voice of a person in a physical environment with the user; and alerting the user that the voice of the person originates in the physical environment and not from the virtual images by displaying a visual alert with the display of the WED.
21. (Previously presented) A method comprising: displaying, with a display of an electronic device of a first user during a voice exchange between the first user and a second user, an image that represents the second user in an augmented reality (AR) or virtual reality (VR) environment; processing, with a processor during the voice exchange, a voice of the second user so the voice of the second user externally localizes as binaural sound to the first user at the image that represents the second user in the AR or the VR environment; detecting, with a microphone, a 

22. (previously presented) The method of claim 21 further comprising: repeating the visual alert to remind the first user that the voice of the person originates in the physical environment and not in the AR or the VR environment.
26. (new) The method of claim 21 further comprising: continuing to display the visual alert while the WED continues to detect the voice of the person in the physical environment; and ceasing to display the visual alert when the WED ceases to detect the voice of the person in the physical environment.
26. (previously presented) The method of claim 21 further comprising: continuing to display the visual alert while the microphone continues to detect the voice of the person in the physical environment; and ceasing to display the visual alert when the microphone ceases to detect the voice of the person in the physical environment.
27. (new) The method of claim 21 further comprising: alerting the user that the voice of the person originates in the physical environment 


29. (previously presented) The non-transitory computer-readable storage medium of claim 28 in which the method further comprises: repeating the visual alert while continuing to detect the voice of the person in the physical environment of the first user.
30. (new) The method of claim 28 further comprising: ceasing to display the visual alert upon not further detecting the voice of the person in the physical environment of the user.
30. (previously presented) The non-transitory computer-readable storage medium of claim 28 in which the method further comprises: commencing to display the visual alert upon detecting the voice of the person in the physical environment of the first user; and ceasing to display the visual alert upon not further detecting the voice of the person in the physical environment of the first user.
32. (new) The method of claim 28 further comprising: playing a repeating sound to provide an audio alert that notifies the user that the voice of the person originates in the physical environment and not from the virtual image.
32. (previously presented) The non-transitory computer-readable storage medium of claim 28 in which the method further comprises: playing a repeating sound in one of mono sound or stereo sound to provide an audio alert that notifies the 

33. (previously presented) The non-transitory computer-readable storage medium of claim 28 in which the method further comprises: deactivating the visual alert when the person in the physical environment is not speaking such that the visual alert activates when the person is speaking and deactivates when the person is not speaking.
34. (new) The method of claim 28 further comprising: displaying the visual alert as a virtual image that represents the person in the physical environment.
34. (previously presented) The non-transitory computer-readable storage medium of claim 28 in which the method further comprises: displaying the visual alert as an image that represents the person.
35. (new) The method of claim 28 further comprising: displaying the visual alert as a flashing light while the person is speaking to visually alert the user when the person is speaking.
35. (previously presented) The non-transitory computer-readable storage medium of claim 28 in which the method further comprises: displaying the visual alert as one of a green light, red light, or a blue light while the person is speaking to visually alert the first user when the person is speaking.

37. (previously presented) The method of claim 36 further comprising: alerting the first user that the voice of the person originates in the physical environment and not as the electronically generated binaural sound by playing an audio alert that originates as binaural sound at a location of the person in the physical environment.
38. (new) The WED of claim 36, wherein the visual alert is a light that activates while the person in the physical environment is talking and deactivates when the person in the physical environment stops talking.
38. (previously presented) The method of claim 36, wherein the visual alert is a light that activates while the person in the physical environment is talking and deactivates when the person in the physical environment stops talking.
39. (new) The WED of claim 36, wherein the visual alert is a three-dimensional (3D) virtual image that moves while the person is talking and stops moving when the person stops talking.
39. (previously presented) The method of claim 36, wherein the visual alert is a three-dimensional (3D) image that represents the person in the physical environment and moves while the person is talking and stops moving when the person stops talking.
40. (new) The WED of claim 36, wherein the WED is a head mounted display (HMD) worn on a head of the user, and the one or more sensors include a microphone in the WED.
24. (previously presented) The method of claim 21, wherein the electronic device is electronic glasses worn on a head of the first user, the visual alert occurs on the display of the electronic glasses that provide the AR environment while 


Regarding claim 28, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 21 (see rejection of claim 21 above).
Regarding claim 36, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 21 (see rejection of claim 21 above).
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10863032 in view of Doyle et al. (US 20170263107 A1) hereinafter Doyle.
Regarding claim 23, claim 1 of the patent teaches the method of claim 21, claim 21 of the patent does not specifically disclose the device further comprising alerting the user that the voice of the person originates in the physical environment and not from the virtual images by providing a tactile alert to the user that includes a vibration however,
Since it is known in the art for alerts to be tactile as evidenced by Doyle in (“The vehicle detector circuit detects a vehicle as it approaches the cycle or pedestrian and emits a detection signal.  An alarm circuit responds to the detection signal and communicates an audible, visual, or tactile warning to the cyclist or pedestrian.” in ¶[0007]), 
An ordinary skilled in the art would be motivated to modify claim 21 of the patent with the teachings of Doyle because it is a known way of alerting in wearable devices,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 21 of the patent with Doyle.
Claims 24, 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10863032 in view of Ostehout et al. (US 20150309316 A1) hereinafter Osterhout.
Regarding claim 24, claim 21 of the patent teaches the method of claim 21, claim 21 of the patent does not specifically disclose the device further comprising determining, with the WED, a direction of the voice; and displaying the visual alert to notify the user of the direction of the voice however, 
Since it is known in the art as evidenced by Osterhout for a wearable device to further comprise determining, with the WED, a direction of the voice; and displaying the visual alert to notify the user of the direction of the voice in (“For instance, a security alert is broadcast to all military personnel in a specific area, and with the warning, the eyepiece activates an application that monitors an embedded acoustic sensor array that analyzes loud sounds to identify the type of source for the sound, and direction from which the sound came.” in ¶[0786]),
An ordinary skilled in the art would be motivated to modify claim 21 of the patent with the teachings of Osterhout for the benefit of improving the environmental awareness of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 21 of the patent with Osterhout.
Regarding claim 31, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the device of rejected claim 24 (see rejection of claim 24 above).
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10863032 in view of Elimalech et al. (US 20160342850 A1) hereinafter Elimalech.

Since it is known in the art as evidenced by Elimalech for electronic devices to further comprise the visual alert at a coordinate location on the display that corresponds to a location of where the person is located in the physical environment in (“receiving a plurality of reports of hazards detected by smart cameras and/or of alerts issued by smart cameras onboard vehicles and storing them, each one of the plurality of reports includes at least a location information, where the location information is a location in a global coordinate of a respective hazard detected by a smart camera and/or of a respective alert issued by one or more smart camera onboard a vehicle; receiving a display parameter and providing indication on the map of hazards detected by smart cameras and/or of alerts issued by smart cameras on board vehicles according to the display parameter.” in ¶[0062]),
An ordinary skilled in the art would have been motivated to modify claim 21 of the patent with the teachings of Elimalech for the benefit of improving the accuracy of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 21 of the patent with Elimalech.
Allowable Subject Matter
Claims 21-40 would be allowed if the nonstatutory double patenting rejection is overcome.
Most relevant prior art of record is Norris et al. (US 20150373477 Al) hereinafter Norris in view of Kim et al. (US 20090122995 Al) hereinafter Kim.
Regarding claim 21, Norris as modified by Kim teaches all the limitations of claim 21 except the limitations: and alerting the user that the voice of the person originates in the physical environment and not from the virtual images by displaying a visual alert with the display of the WED.

Norris alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises alerting the user that the voice of the person originates in the physical environment and not from the virtual images by displaying a visual alert with the display of the WED,
Therefore the claim would be allowed for the limitations above in combination with all the other limitations of the claim if the nonstatutory double patenting rejection is overcome.
Regarding claims 22-27, claims would be allowed if the nonstatutory double patenting rejection is overcome for their dependency on would be allowed claim 21.
Regarding claim 28, claim would be allowed for being the method comprising at least the same elements and performing at least the same functions performed by the method of would be allowed claim 21 (see reasons for would be allowance of claim 21 above) if the nonstatutory double patenting rejection is overcome.
Regarding claims 29-35, claims would be allowed if the nonstatutory double patenting rejection is overcome for their dependency on would be allowed claim 28.
Regarding claim 36, claim would be allowed for being the device comprising at least the same elements and performing at least the same functions performed by the method of would be allowed claim 21 (see reasons for would be allowance of claim 21 above) if the nonstatutory double patenting rejection is overcome.
Regarding claims 37-40, claims would be allowed if the nonstatutory double patenting rejection is overcome for their dependency on would be allowed claim 36.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMMAR T HAMID/Examiner, Art Unit 2654